Citation Nr: 1708712	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  12-29 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The Veteran had active military service from July 1961 to August 1962.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2016, the Veteran testified during a Board hearing at the RO.  A transcript of the hearing is of record.


FINDING OF FACT

Resolving doubt in the Veteran's favor, current bilateral hearing loss and tinnitus had their onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1131, 1112(a), 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit-of-the-doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

Legal Criteria 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A.§ 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007), overruled on other grounds Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In Walker, the Federal Circuit held that regulations providing for service connection based on continuity of symptomatology only applied to chronic diseases specifically listed in 38 U.S.C.A. § 1101, including sensorineural hearing loss as a disease of the nervous system.  Tinnitus, as a disease of the nervous system, is deemed a chronic disease.  Fountain v. McDonald, 27 Vet. App. 258 (2015).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id. at 159.  The Court explained that, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability", the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The Court cited with approval a medical text, which states that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 1.

Analysis

The Veteran's noise exposure in service is not in question.  The RO conceded the Veteran's exposure to acoustic trauma.  See August 25, 2012 statement of the case at page 24 (8/30/12 VBMS Statement of the Case).  Though not binding on the Board, the Board agrees with this determination.

The record shows current hearing loss as defined in 38 C.F.R. § 3.385, and tinnitus.  See April 2010 VA examination report (4/30/10 VBMS VA examination). 

The remaining question is whether there is a link between the current disabilities and the in-service disease or injury (in this case, exposure to acoustic trauma).  

There is no documentation of any pertinent complaints for decades after service.  On the other hand, the Veteran had weapons noise exposure in service and the absence of documented complaints is not dispositive.  In general, the Board may not rely on the absence of evidence as substantive negative evidence, the exception being when there is an evidentiary basis establishing that a fact in question would ordinarily have been recorded in the document or documents in question.  See Horn v. Shinseki, 25 Vet. App. 231, 239 & n. 7 (2012).

During his Board hearing, and in written statements, the Veteran reported having progressive hearing loss and tinnitus since his discharge from military service.   He recalled being around artillery fire when he temporarily lost his hearing and his ears rang (11/16/10 VBMS VA 21-4138 Statement in Support of Claim; 9/11/12 VBMS VA 9 Appeal to Board of Veterans' Appeals).  He continued to have ringing in his ears and progressive hearing loss since active duty and worked as a mail carrier after service.  See Board hearing transcript at pages 6, 8.  

A February 2009 VA audiology consultation note includes the Veteran's report of a gradual decrease in hearing and intermittent tinnitus (8/27/12 Virtual VA VAMC Other Output/Reports, pp. 13-14).  He had a history of military noise exposure, occupational and recreational noise exposure, a familial history of hearing loss, and recent or recurrent ear disease.  

The audiologist concluded that, based on current findings and the Veteran's reported history of military noise exposure, it was more than likely as not that a component of the Veteran's hearing loss was the result of acoustic trauma suffered while on active duty unless hearing evaluations performed at the time of and/or some date after his military discharge were available to document that the Veteran's hearing was within normal limits or significantly better at that time.  Results were consistent with aging and noise-induced cochlear pathology; there were no indications of external, middle or retrocochlear ear disease.  No previous test results were available for comparison.  The Veteran's tinnitus complaints were consistent with cochlear pathology.

In April 2010, the Veteran reported a history of hearing loss and tinnitus since military service.  The VA examiner diagnosed normal to severe hearing loss and tinnitus that were less likely than not caused by or a result of active service.  The examiner noted review of the Veteran's September 1960 enlistment and August 1961 induction examinations that showed normal hearing on the whispered voice test and his June 1962 audiometric examination at discharge that showed normal hearing bilaterally (6/2/14 VBMS STR-Medical, pp. 14, 17-18, 28).  The examiner's rationale was that tests of whispered voice were not accurate evaluations of frequency-specific hearing sensitivity to use in making comparisons between entrance and release from active military duty.

The examiner observed that the Institute Of Medicine Study (2005) entitled Noise and Military Service Implications for Hearing Loss and Tinnitus revealed no scientific basis for delayed onset of hearing loss.  (The Veteran's) hearing was normal at separation.  There was also no significant difference in high frequency hearing versus low frequency hearing to suggest a noise-induced etiology.  The examiner stated that shift in thresholds for the worse cannot be determined due to the absence of any frequency specific entrance audiograms; however, it was less likely due to the 0 to 10 decibel hearing loss thresholds documented at discharge.  (The Board observes that, prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  It is not clear if the examiner converted the June 1962 audiometric findings to ISO-ANSI standards.)  The examiner also found that tinnitus was less likely related to active service due to the normal hearing upon release from active duty and that it was not reported in the Veteran's service treatment records.  The examiner concluded that occupational noise exposure, age, and/or general health were considered to be greater factors relative to this Veteran's hearing loss and tinnitus than acoustic trauma in the service.

VA audiology progress notes in November 2010 and January and March 2011 show the onset of tinnitus in 1962 that the Veteran described as "crickets," bilaterally, and that tinnitus was attributed to loud noise in an armored division (8/27/12 Virtual VA VAMC Other Output/Reports, pp. 2, 4-5).

The April 2010 VA opinion is of limited probative weight because it was essentially based, in large measure, on a lack of medical evidence of treatment for bilateral hearing problems in the Veteran's service treatment records.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

Based on the evidence of record, including the credible statements provided by the Veteran, he spent a good part of his military career working in proximity to military noise while in active service, a setting in which he was exposed to considerable acoustic trauma, without ear protection.  His exposure to acoustic trauma in service is established as consistent with the circumstances of his service.

The VA audiologist did not provide a probative opinion as the VA examiner seemed to require confirmatory evidence in the service treatment records, that is contrary to court precedent.  The only probative evidence consists of the Veteran's reports.  These appear to be credible.  Service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. §§ 3.303(b), 3.309 (listing organic diseases of the nervous systems, which has been interpreted to sensorineural hearing loss as a chronic disease.

In view of the totality of the evidence, including the Veteran's likely in-service noise exposure and noise exposure since service, and his credible statements, the Board finds that the probative evidence of record is at least in equipoise as to the question of service connection and that bilateral hearing loss and tinnitus are as likely as not due to noise exposure during his period of active service.  Under such circumstances, with the resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection bilateral hearing loss and tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


